Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/647,414 filed on 1/7/22. Claims 1 - 25 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.

Instant Application 
Pat # 11,240,083
A bandwidth constrained equalized transport (BCET) communication system, comprising:
a transmitter that transmits a signal, comprising: an error control code (ECC) encoder that appends redundant information onto the signal; 
a pulse-shaping filter that intentionally introduces memory into the signal in the form of inter-symbol interference; 
a multidimensional fast Fourier transform (FFT) processing block; and 
a first interleaver; 
a communication channel that transports the signal; and 
a receiver that receives the signal, comprising: an information-retrieving equalizer; 
a deinterleaver with an ECC decoder; and 
a second interleaver; wherein: the multidimensional FFT processing block processes the signal in a frequency domain; 
the information-retrieving equalizer, the second interleaver, and the deinterleaver with the ECC decoder are joined in an iterative ECC decoding loop; the BCET communication system is bandwidth constrained; and 
the signal comprises an information rate that is higher than that of a communication system without intentional introduction of the memory at the transmitter.
A bandwidth constrained equalized transport (BCET) communication system, comprising: 
a transmitter that transmits a signal, comprising: an error control code (ECC) encoder that appends redundant information onto the signal; 
a pulse-shaping filter that intentionally introduces memory into the signal in the form of inter-symbol interference; 
a multidimensional fast Fourier transform (FFT) processing block; 
a multidimensional inverse FFT processing block; and a first interleaver; 
a communication channel that transports the signal; and 
a receiver that receives the signal, comprising: an information-retrieving equalizer; 
a deinterleaver with an ECC decoder; and 
a second interleaver; wherein: the multidimensional FFT processing block and the multidimensional inverse FFT processing block process the signal in a frequency domain; 
the information-retrieving equalizer, the second interleaver, and the deinterleaver with the ECC decoder are joined in an iterative ECC decoding loop; the communication system is bandwidth constrained; and 
the signal comprises an information rate that is higher than that of a communication system without intentional introduction of the memory at the transmitter.


Even though Pat # 11,240,083 teaches all limitations of instant application; however, does not specifically teach having multidimensional inverse FFT processing block. It would have been obvious to one of the ordinary skilled in the art at the time of filing to perform the functions with or without the inverse FFT block as it is obvious to one of the ordinary skilled in the art to performed the system in either frequency and/or time domain. 
7.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, further comprising a receiving filter in the receiver, wherein the receiving filter is matched to the pulse-shaping filter.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, further comprising a receiving filter in the receiver, wherein the receiving filter is matched to the pulse-shaping filter.


8.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the error control code encoder further comprises: code belonging to an irregular repeat accumulator (IRA) class of codes that enables linear complexity of the encoding; and a parity check matrix that can be rearranged in quasi-cyclic (QC) form that enables layered decoding without hardware memory conflicts.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the error control code encoder further comprises: code belonging to an irregular repeat accumulator (IRA) class of codes that enables linear complexity of the encoding; and a parity check matrix that can be rearranged in quasi-cyclic (QC) form that enables layered decoding without hardware memory conflicts.



9.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 3, wherein: the iterative error control code (ECC) decoding loop comprises a degree distribution and parameters that are optimized for a known partial response channel and a required level of parallelism; and the code of the ECC compensates for imprecision that is due to a level of complexity of the iterative ECC decoding loop.
The bandwidth constrained equalized transport (BCET) communication system of claim 3, wherein: the iterative ECC decoding loop comprises a degree distribution and parameters that are optimized for a known partial response channel and a required level of parallelism; and the code compensates for imprecision that is due to a level of complexity of the ECC decoding loop.



10.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the pulse-shaping filter utilizes a prolate spheroid wave function, or a Gaussian wave function, or a super-Gaussian wave function, or digital or discrete representations thereof.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the pulse-shaping filter utilizes a prolate spheroid wave function, or a Gaussian wave function, or a super-Gaussian wave function, or digital or discrete representations thereof.


11.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the pulse-shaping filter introduces a factor of 3 or more of spectral compression compared to a square-root raised cosine (SRRC) power spectrum of a full response channel.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the pulse-shaping filter introduces a factor of 3 or more of spectral compression compared to a square-root raised cosine (SRRC) power spectrum of a full response channel.



12.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the information-retrieving equalizer is a trellis-based equalizer, wherein the trellis-based equalizer comprises an algorithm that can accommodate colored noise, and wherein the trellis-based equalizer is selected from the group consisting of a full Bahl-Cocke-Jelinek-Raviv (BCJR) equalizer, a soft output Viterbi algorithm (SOVA) equalizer, a max-BCJR equalizer, an M-BCJR equalizer, a T-BCJR equalizer, a forward-only BCJR equalizer, or a windowed BCJR equalizer.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the information-retrieving equalizer is a trellis-based equalizer, wherein the trellis-based equalizer comprises an algorithm that can accommodate colored noise, and wherein the trellis-based equalizer is selected from the group consisting of a full Bahl-Cocke-Jelinek-Raviv (BCJR) equalizer, a soft output Viterbi algorithm (SOVA) equalizer, a max-BCJR equalizer, an M-BCJR equalizer, a T-BCJR equalizer, a forward-only BCJR equalizer, or a windowed BCJR equalizer.


13.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the information-retrieving equalizer contains a plurality of modules in a parallel arrangement, wherein each module contains a Bahl-Cocke-Jelinek-Raviv (BCJR) algorithm that is windowed or partitioned, and wherein system throughput is improved compared to a BCET communication system wherein the information-retrieving equalizer contains a single module containing a BCJR algorithm.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the information-retrieving equalizer contains a plurality of modules in a parallel arrangement, wherein each module contains a Bahl-Cocke-Jelinek-Raviv (BCJR) algorithm that is windowed or partitioned, and wherein system throughput is improved compared to a BCET communication system wherein the information-retrieving equalizer contains a single module containing a BCJR algorithm.


14.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 8, wherein a number of modules in the plurality of modules is from 10 to 100, or is 72.
The bandwidth constrained equalized transport (BCET) communication system of claim 8, wherein a number of modules in the plurality of modules is from 10 to 100, or is 72.



15.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, further comprising a noise whitening filter before the information-retrieving equalizer in the receiver.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, further comprising a noise whitening filter before the information-retrieving equalizer in the receiver.



16.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the iterative error control code (ECC) decoding loop comprises from 3 to 15 iterations.
The bandwidth constrained equalized transport (BCET) communication of claim 1, wherein the iterative ECC decoding loop comprises from 3 to 15 iterations.



17.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the iterative error control code (ECC) decoding loop is a turbo equalization loop.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the ECC decoding loop is a turbo equalization loop.



18.	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No.11,240,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons mentioned below.
Instant Application 
Pat # 11,240,083
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the BCET communication system is used for satellite communications, wireless communications, BLUETOOTH® wireless communications, or WI-FI® wireless communications.
The bandwidth constrained equalized transport (BCET) communication system of claim 1, wherein the BCET communication system is used for satellite communications, wireless communications, BLUETOOTH® wireless communications, or WI-FI® wireless communications.


Allowable Subject Matter
19.	Claims 13 – 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632


/TANMAY K SHAH/Primary Examiner, Art Unit 2632